                 Case 20-11558-KBO              Doc 200        Filed 06/22/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    ------------------------------------------------------------ x
                                                                 :
    In re                                                        :        Chapter 11
                                                                 :
    24 HOUR FITNESS                                              :        Case No. 20–11558 (KBO)
    WORLDWIDE, INC., et al.,                                     :
                                                                 :
                                        Debtors.   1             :        (Jointly Administered)
                                                                 :
                                                                 :
    ------------------------------------------------------------ x

                   THE AVG ENTITIES’ NOTICE OF AND DEMAND FOR
                     ADEQUATE PROTECTION FOR INTERESTS IN
                 REAL PROPERTY PURSUANT TO 11 U.S.C. SECTION 363(e)

                PLEASE TAKE NOTICE that on June 15, 2020, 24 Hour Fitness Worldwide,
Inc. and certain of its affiliates1 (collectively, the “Debtors”) filed voluntary chapter 11 petitions
in this Court, commencing these jointly administered bankruptcy cases (collectively, the
“Bankruptcy Cases”).

                PLEASE TAKE FURTHER NOTICE that the following entities are creditors
and parties-in-interest in the Bankruptcy Cases:

                           AVG Partners GP
                           AVG Partners I, LLC
                           AVG Austin, LP
                           AVG Laguna, LLC
                           AVG Oakland, LLC
                           AVG Cypress, LLC
                           SW3LH, LLC
                           Builder’s Associates #3
                           Builder’s Associates #3, LLC
                           Peak Holdings, LLC
                           AG Upland, LLC



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
    Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24
    San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064);
    RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service
    address is 12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
              Case 20-11558-KBO          Doc 200      Filed 06/22/20     Page 2 of 3




(collectively, the “AVG Entities”). The AVG Entities are the owners of certain non-residential
real property that is leased to certain of the Debtors pursuant to lease agreements between such
debtors and the AVG Entities (the “Leases”)2. These properties have been and are currently
being used in the normal and daily course of the operation of the health clubs the Debtors operate
and which form the backbone of their business. As more specifically set forth in the Leases, the
non-residential real properties that are the subject of this Notice are located in Santa Clarita, CA,
Thousand Oaks, CA, Dallas, TX, Oceanside, CA, Austin, TX, Laguna Niguel, CA, Oakland, CA,
Cypress, CA, Houston, TX, Rockwall, TX, Fountain Valley, CA, Lake Forest, CA, Upland, CA
(collectively, the “Real Property”).

               PLEASE TAKE FURTHER NOTICE that the AVG Entities have existing and
continuing interests in the Real Property, each of which has been leased to and continuously
occupied by the Debtors since the various lease agreements were first executed.

                 PLEASE TAKE FURTHER NOTICE that, on the Filing Date, the Debtors
filed that certain Motion for Entry of an Order (i) Extending Time for Performance of
Obligations Arising Under Unexpired Non-residential Real Property Lease and (ii) Granting
Related Relief [D.I. 132] (the “Rent Deferral Motion”). In the Rent Deferral Motion, the Debtors
have requested, among other things, authority to defer or suspend the payment of their lease
payment obligations to the AVG Entities (and others similarly situated) incurred after the Filing
Date for a minimum period of sixty (60) days (through and including August 14, 2020).
Furthermore, the Debtors have reserved the right to request additional extensions of the rent
deferral period in the future. The Debtors have also proposed, in their DIP financing motion, to
provide or use the Real Property as additional collateral for a proposed extension of credit to be
provided by their DIP Lenders. See D.I. 17.

                PLEASE TAKE FURTHER NOTICE that the Debtors have failed to offer or
provide the AVG Entities with any form of adequate protection in order to protect the AVG
Entities’ interests in the Real Property during the pendency of these Bankruptcy Cases.

                 PLEASE TAKE FURTHER NOTICE, pursuant to 11 U.S.C. section 363(e),
the AVG Entities file this Notice to evidence their formal request for adequate protection of their
interests in the Real Property and respectfully request that, unless and until adequate protection
sufficient to protect the interests of the AVG Entities is provided, the Court should condition or
prohibit the Debtors’ further or additional use of the Real Property.

Dated: June 22, 2020
                                                      BLANK ROME LLP


                                                       /s/ Victoria A. Guilfoyle
                                                      Victoria Guilfoyle, Esq. (DE Bar No. 5183)
                                                      1201 N. Market Street, Suite 800
                                                      Wilmington, DE 19801
                                                      Telephone:       (302) 425-6400
                                                      Facsimile:       (302) 425-6464
                                                      Email:           guilfoyle@blankrome.com
Case 20-11558-KBO   Doc 200   Filed 06/22/20   Page 3 of 3




                                       -and-

                              KELLER BENVENUTTI KIM LLP
                              Tobias S. Keller, Esq. (Cal. Bar No. 151445)
                              Berry D. Spears, Esq. (TX Bar No.18893300)
                              David Taylor, Esq. (Cal. Bar No. 247433)
                              650 California Street, Suite 1900
                              San Francisco, CA 9410
                              Telephone:     (415) 496-6723
                              Facsimile:     (650) 636-9251
                              Email:         tkeller@kbkllp.com
                                             bspears@kbkllp.com
                                             dtaylor@kbkllp.com

                              Counsel for the AVG Entities
